Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 5, 2014

                                           No. 04-14-00588-CR

                                     IN RE Abelardo GONZALEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On September 4, 2014, relator filed a motion requesting an extension of time to file a
motion for rehearing in this original proceeding. The motion is GRANTED IN PART. Under the
rules of appellate procedure, relator’s motion for rehearing would be due in this court within
fifteen days after the order denying his petition for writ of mandamus, or by September 3, 2014.
See TEX. R. APP. P. 49.1. Relator is GRANTED a 30-day extension of time. Any motion for
rehearing will be due in this court no later than October 3, 2014.


           It is so ORDERED on September 5th, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court


1
  This proceeding arises out of Cause Nos. 2008CRR000657-D1; 2008-CRR-000662-D1; 2008-CRR-000665-D1,
styled The State of Texas v. Abelardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas,
the Honorable Jose A. Lopez presiding.